DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 10/18/2022.
Applicant’s cancelation of claims 5-6 and 13 is acknowledged and require no further examining.  Claims 1-4, 7-12, and 14-15 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “over at least 50%” renders claim 1 vague and indefinite because it is unclear what are the limits of the range.  The term “over” is understood the range is greater than the provided value.  The term “at least” is understood the range is the provided value and any greater value.  It is unclear if the range is over 50% or is at least 50%.  For examining purposes, the phrase is interpreted as “at least 50%”.
Claims 2-4, 7-12, and 16 are dependent of claim 1 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Mejegård et al. (2015/0081359) in view of references Reiter et al. (5,724,431), Curiel (4,648,013), and Robinson et al. (8,346,191).
Regarding claim 1, Mejegård et al. a device (500) for identifying operating data of a motor-driven tool (142), wherein the device (500) is configured for arrangement on the tool (142), the device comprising:
an identifying and/or evaluating device (350),
wherein the identifying and/or evaluating device (350) is configured to identify at least one parameter,
wherein the parameter is a function of an operating state of the tool (142), and
wherein the identifying and/or evaluating device (350) is configured to evaluate the identified parameter for obtaining the operating data and/or to identify operating data;
an operating data memory unit (330),
wherein the operating data memory unit is configured to store the obtained and/or identified operating data;
a communication interface (325),
wherein the communication interface (325) is configured to transfer the stored operating data to a terminal (112) in a wire-less manner;
a housing (502, 508); and
an electrical energy storage device (page 9 paragraph 82),
wherein the electrical energy storage device is configured to supply electrical energy to the identifying and/or evaluating device (350), the operating data memory unit (330), and/or the communication interface (325).
(Figure 1, 3A, 5 and Page 3 paragraph 40, Page 4 paragraph 45, Page 9 paragraph 82, Page 11 paragraph 98, 99, Page 14 paragraph 121)
However, Mejegård et al. do not disclose at least one elastic element and the pressure force applied by the elastic element is relative to the mass of the battery, and wherein the elastic element includes at least one of a foam material and a polyurethane, and do not disclose at least two resilient electrical contact element that is different from the elastic element.
Reiter et al. disclose a housing (30) configured to accommodate an electrical energy storage device (10), wherein the housing (30) comprises: a first resilient electrical contact element (34) situated on the bottom of the housing (30); and a second resilient electrical contact element (36) situated on the side of the housing (30). (Figure 2A and Column 2 lines 32-47)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the housing of Mejegård et al. by incorporating the resilient electrical contact elements as taught by Reiter et al., since such a modification would remove the need of a resilient electrical contact element on a cover of the housing, thereby making the overall structure easier to form.
Curiel disclose a housing (10) configured to accommodate an electrical energy storage device (11), wherein the housing (10) comprises: an elastic element (17, 18) situated at an end of the electrical energy storage device (11), wherein the elastic element (17, 18) contacts at least 50% of a surface area of the electrical energy storage device (11). (Figure 1-2 and Column 3 lines 21-30, Column 4 lines 8-13)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the housing of Mejegård et al. by incorporating the elastic element as taught by Curiel, since column 4 lines 8-13 of Curiel states such a modification would provide means for clamping the battery in position relative to the housing.
Robinson et al. disclose a battery holding assembly (102) comprising: a battery (150); a housing (106); and an elastic element (127), wherein the elastic element (127) applies a pressure of force on the battery (150), and wherein the force is greater than the force that can be generated by the mass of the battery under the greatest expected acceleration due to vibration.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified elastic element of the modified Curiel by modifying the size of the elastic element so that the force applied by the elastic element is greater than the force that can be generated by the mass of the battery under the greatest expected acceleration due to vibration as taught by Robinson et al., since column 6 lines 11-18 of Robinson et al. states such a modification would ensure minimum movement.
However, Mejegård et al. modified by Reiter et al., Curiel, and Robinson et al. do not explicitly disclose the force amounts to a value of the mass of the electrical energy storage device multiplied by at minimum 1 N per g.
It would have been obvious to the person of ordinary skill in the art to have made the force amount to a value of the mass of the electrical energy storage device multiplied by at minimum 1 N per g, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. [MPEP 2144.05 (II-B)]  It would be beneficial to incorporate the modification since such a modification would ensure the elastic element applies enough pressure no matter the size of the battery, thereby making the overall device more reliable.
On page 2 paragraph 4 of the Specification, the forces are disclosed to amount to a value of the mass of the electrical energy storage device multiplied by at minimum 1 Newton (N) per gram (g).  Therefore, it would have been prima facie obvious to modify Mejegård et al., Reiter et al., Curiel, and Robinson et al. to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 2, Mejegård et al. modified by Reiter et al., Curiel, and Robinson et al. disclose an electrical energy storage device. (Mejegård et al. – Page 9 paragraph 82)
Regarding claim 3, coin batteries are known in the art to have a mass ranging from 1g to 10g.  When using a battery with a mass between 3g and 10g, the elastic element is interpreted to have a force ranging between 3 N to 10 N.
Therefore, Mejegård et al. modified by Reiter et al., Curiel, and Robinson et al. is interpreted to disclose the forces amounts to a value either at minimum 3 N or at minimum 7.5 N.
Regarding claim 4, Mejegård et al. modified by Reiter et al., Curiel, and Robinson et al. disclose the elastic element (Curiel – 17, 18) is configured to, in the closed condition of the housing (Mejegård et al. – 502, 508), to fix the accommodated electrical energy storage device (Reiter et al. – 10) by way of flat contact. (Reiter et al. – Figure 2A)
Regarding claim 7, Mejegård et al. modified by Reiter et al., Curiel, and Robinson et al. disclose the housing (Mejegård et al. – 502, 508) is configured, in the closed condition of the housing (Mejegård et al. – 502, 508) to secure the accommodated electrical energy storage device (Reiter et al. – 10) radially in relation to the insertion and removal direction. (Mejegård et al. – Figure 5) (Reiter et al. – Figure 2A)
[AltContent: textbox (Insertion and Removal Direction)][AltContent: arrow][AltContent: connector][AltContent: textbox (Radially Securing Wall)][AltContent: arrow][AltContent: textbox (Mejegård et al.)]
    PNG
    media_image1.png
    661
    650
    media_image1.png
    Greyscale

Regarding claim 8, Mejegård et al. modified by Reiter et al., Curiel, and Robinson et al. disclose the housing (Mejegård et al. – 502, 508) includes a container (Mejegård et al. – 508) for accommodation of the electrical energy storage device (Reiter et al. – 10) and a cover (Mejegård et al. – 502) for closing the container, 
wherein, in the open condition of the housing (Mejegård et al. – 502, 508), the cover (Mejegård et al. – 502) is removed from the container (Mejegård et al. – 508), 
wherein, in the closed condition of the housing (Mejegård et al. – 502, 508), the cover (Mejegård et al. – 502) seals the container (Mejegård et al. – 508), and 
wherein, in the closed condition of the housing (Mejegård et al. – 502, 508), the elastic element (Curiel – 17, 18) is disposed on the cover (Mejegård et al. – 502) such that the elastic element applies a pressure on the accommodated electrical energy storage device (Reiter et al. – 10) against the container (Mejegård et al. – 508).
(Mejegård et al. – Figure 5 and Page 14 paragraph 121)
(Curiel – Column 4 lines 8-13)
Regarding claim 9, Mejegård et al. modified by Reiter et al., Curiel, and Robinson et al. disclose the container (Mejegård et al. – 508) and the cover (Mejegård et al. – 502) include at least one bayonet (Mejegård et al. – 510, 512) for mechanical connection to each other. (Mejegård et al. – Figure 5 and Page 14 paragraph 121)
Regarding claim 10, Mejegård et al. modified by Reiter et al., Curiel, and Robinson et al. disclose the device (Mejegård et al. – 500) is embodied separate from the tool (Mejegård et al. – 142). (Mejegård et al. – Page 3 paragraph 40)
Regarding claim 14, Mejegård et al. modified by Reiter et al., Curiel, and Robinson et al. disclose a system comprising: a device according to claim 1; and a motor-driven tool (Mejegård et al. – 142). (Mejegård et al. – Figure 1 and Page 3 paragraph 40)
Regarding claim 15, Mejegård et al. modified by Reiter et al., Curiel, and Robinson et al. disclose the motor-driven tool is a saw, a pole-pruner, hedge shears, a hedge cutter, a leaf blower, a leaf aspirator, a sweeper roller, a sweeper brush, a lawn mower (Mejegård et al. – 142), a brush cutter, or a dethatcher. (Mejegård et al. – Figure 1 and Page 3 paragraph 40)
Regarding claim 16, Mejegård et al. modified by Reiter et al., Curiel, and Robinson et al. disclose the elastic element (Curiel – 17, 18) is non-conductive. (Curiel – Column 4 lines 8-13)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over reference Mejegård et al. (2015/0081359) in view of references Reiter et al. (5,724,431), Curiel (4,648,013), and Robinson et al. (8,346,191) as applied to claim 1 above, and further in view of reference Oomori et al. (7,185,998).
Regarding claim 11, Mejegård et al. modified by Reiter et al., Curiel, and Robinson et al. disclose the claimed invention as stated above, but do not disclose a damping element.
Oomori et al. disclose a power tool (1) comprising: an electric device (20) attached to the power tool (1); and a damping element (22) situated between the electric device (20) and the power tool (1). (Figure 1, 5 and Column 4 lines 50-53, Column 10 lines 27-35)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the device of Mejegård et al. by incorporating the damping element as taught by Oomori et al., since column 4 lines 54-59 of Oomori et al. states such a modification would help prevent damage or failure of the electrical device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over reference Mejegård et al. (2015/0081359) in view of references Reiter et al. (5,724,431), Curiel (4,648,013), Robinson et al. (8,346,191), and Oomori et al. (7,185,998) as applied to claim 11 above, and further in view of reference Miura et al. (2004/0225048).
Regarding claim 12, Mejegård et al. modified by Reiter et al., Curiel, Robinson et al., and Oomori et al. disclose the claimed invention as stated above, but do not disclose the damping element includes of acrylate.
Miura et al. discloses a vibration damping material including acrylate copolymer. (Page 2 paragraph 41)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified damping element of Oomori et al. by incorporating the acrylate copolymer as taught by Miura et al., since page 1 paragraph 8 of Miura et al. states such a modification would provide wider serviceable temperature range and higher durability.

Response to Arguments
The Amendment filed on 10/18/2022 have been entered.  Applicant’s cancelation of claims 5-6 and 13 is acknowledged and require no further examining.  Claims 1-4, 7-12, and 14-15 are pending in the application.

In response to the argument of the rejections under 35 U.S.C. 103 with reference Mejegård et al. (2015/0081359) modified by references Scott et al. (7981535), Robinson et al. (8346191), and Sadik et al. (10185279), in view of the amendments to the claims, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of Reiter et al. (5,724,431) and Curiel (4,648,013).


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        December 16, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731